REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments overcome the previously applied rejections over Park et al. in view of An et al.  In particular, the newly added limitation to claim 1 “wherein the second outlet of the water tank is separately provided from the first outlet of the water tank, thereby the entire first water path from the water tank to the dispenser is separated from the entire second water path from the water tank to the icemaker” teaches away from the arrangement of base reference Park et al.  As seen in Fig. 14 of Park et al., water vessel 100 has only a single outlet and, further, pump 350 is situated in passage 313 connected between line 311 leading to dispenser 40 and line 312 leading to ice maker 20.  Separating the entire first path from the entire second path would destroy this pump arrangement of Park et al.  Accordingly, one of ordinary skill in the art would not have modified the arrangement of Park to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment
	Applicant argues that since “guide member” is described in the specification and that corresponding structure is recited within claim 10, the limitation should not be interpreted under 35 U.S.C. 112(f).  The Examiner accepts that claim 10 does recite sufficient corresponding structure to perform the associated function.  Therefore the limitation is not interpreted under 35 U.S.C. 112(f) for claim 10 and its dependents. However, the limitation is still interpreted under 35 U.S.C. 112(f) for claim 9, since no corresponding structure is recited in that claim.  The fact that the limitation is described in the specification does not obviate interpretation under 35 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.